PRESIDING JUSTICE BARRY, dissenting: I cannot subscribe to what I view as my colleagues’ result-oriented discussion for several reasons. In the first instance, this is not a contempt proceeding. It is an equitable action for foreclosure of a mortgage brought by a business associate of Robert Morris against marital property awarded to Diana Jean Morris Anderson. It was plaintiff’s burden to prove by a preponderance of the evidence his right to the relief sought. Where, as here, a mortgage is given to secure future indebtedness, it is plaintiff’s burden to prove that such mortgage was given in good faith. (See 59 C.J.S. Mortgages sec. 176 (1949).) The trial court found as a matter of fact that plaintiff’s evidence fell short on the threshold issue of the validity of plaintiff’s lien. On appeal, plaintiff, as appellant, must bear a further burden of presenting a record to establish that the trial court’s factual determination was contrary to the manifest weight of the evidence. In my opinion, the record before us does not support the conclusions reached by the majority. The record discloses that Robert Morris, at the time of the trial of this cause, was incarcerated in a Federal correctional institution for passing counterfeit currency. Whether the mortgage at issue was given in the ordinary course of Morris’ business was not a question presented for the court’s consideration at trial. Obviously, Morris neither appeared nor testified. Henkel’s testimony, to which the majority apparently accords substantial credence, was the only evidence adduced at trial relative to this issue and was equivocal, at best. According to Henkel, after he received Robert’s mortgage securing a line of credit agreement, he gave Robert a “large inventory of batteries.” His testimony on direct examination then proceeded as follows: “Q. And, it was fifteen thousand dollars worth of batteries? A. It was far greater than that. Q. And, at this time, have you been paid anything on this note? A. Not from Robert Morris. Q. But, you have not received any reduction on the fifteen thousand dollars principal of this note, is that correct? A. Not really.” The common law record in the dissolution case discloses that the validity of the lien was there contested by Diana Jean on the ground that it was given in violation of the injunctive order. In that case, Robert did not deny that the mortgage violated the order. He asserted only that he had encountered “repeated cash crises for his business” and that he believed he could transfer Henkel’s claim to other assets awarded to him in the property disposition of that suit. The mere fact that the line of credit agreement was given to plaintiff for an inventory of batteries does not thereby establish that the mortgage on the marital property was validly given in the “ordinary course of [Robert’s] business.” The trial court, sitting in equity, was not required to ignore the underlying question of the validity of plaintiff’s lien simply because the parties agreed to go to trial solely on the issue of the extent of the lien. Clearly, plaintiff, as mortgagee, could have no greater interest in the property than that of Robert Morris, the mortgagor. (Miles Homes Inc. v. Lyons (1972), 8 Ill. App. 3d 179, 289 N.E.2d 469.) Robert’s attempt to encumber the marital property without Diana Jean’s approval during the pendency of the dissolution suit, and while the injunctive order was in effect, was certainly of questionable validity, at best. It is apparent to me that the trial court determined the question of the validity of the mortgage on the basis of the record before it, giving judicial notice to the record in the dissolution of marriage case. Having reviewed both records, I cannot say that the trial court’s determination was contrary to the manifest weight of the evidence. Secondly, the majority “holds” that Henkel had no knowledge, constructive or actual, of the pending dissolution proceeding. The trial court, without specifically entering a finding on the matter, observed that “there is a statement that Mr. Henkel did not know about any proceedings whereas there has been testimony that he did know.” At best, the record contains conflicting evidence, which requires that weight be assigned to the testimony, depending on the credibility of the witnesses. Contrary to the factual recitation provided in the majority opinion, the record discloses that Diana Jean testified that she made two telephone calls to Henkel in May of 1984. During the first conversation, Henkel told Diana that he would not tell her how much Robert owed without getting Robert’s approval because he (Henkel) knew that Robert and Diana were getting a divorce. When Diana called the second time, Henkel informed her that he had talked to Robert and that Robert had said not to tell her the amount owed — she should just stay out of it. Further, Henkel, during cross-examination on the question, refused to give a direct answer concerning his knowledge of the pending litigation between Robert and Diana. The record on appeal contains the following: “Q. You knew that Mr. Morris was involved in divorce litigation, isn’t that correct? A. Not really. * * * Q. You knew there was divorce litigation? A. It was on again, off again. *** Q. Okay. But you did know that there was divorce litigation going on? A. It seems like everybody is today.” Where, as here, the record contains contradictory testimony on an issue of material fact, it is not generally within the proper purview of this court to resolve such questions so as to reach a result contrary to the judgment appealed from. In my opinion, the trial court’s determination that plaintiff’s attempted lien was invalid is supported by evidence of record that Henkel had actual knowledge of the divorce litigation. (See Allen & Korkowski & Associates v. Pettit (1982), 108 Ill. App. 3d 384, 439 N.E.2d 102.) I do not believe that the court abused its discretion in passing on the question of the validity of the attempted mortgage before reaching the question of the extent, if any, of the lien created thereby. Since, as indicated above, I do not find manifestly erroneous the trial court’s conclusion that Robert’s conduct in giving the mortgage violated the injunctive order, and that Henkel knew of the Morris’ pending dissolution of marriage proceedings when the mortgage was given, I find no basis for holding that the court erred in dismissing the foreclosure action without reaching the sole issue presented for its consideration at trial. I would affirm the judgment of the circuit court of Mercer County.